FILED
                    UNITED STATES COURT OF APPEALS
                                                                              SEP 21 2021
                            FOR THE NINTH CIRCUIT                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                      No.    17-15899

              Plaintiff-Appellee,              D.C. Nos.   3:16-cv-03591-CRB
                                                           3:11-cr-00293-CRB-2
 v.                                            Northern District of California,
                                               San Francisco
CARLOS MEJIA-QUINTANILLA, AKA
Wilfredo Oliva-Castro, AKA Sleepy,
                                               ORDER AMENDING
              Defendant-Appellant.             MEMORANDUM DISPOSITION
                                               AND DENYING MOTION TO
                                               STAY MANDATE


Before: THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.

      The memorandum disposition filed on August 30, 2021, is hereby amended

as follows:

      Page 2, Lines 15–19: change 934 F.3d 1033, 1041 (9th Cir. 2019); see also Borden v. United States, 141

      S. Ct. 1817, 1834 (2021)> to       States, 141 S. Ct. 1817, 1834 (2021)>.

      With this amendment, the Government’s Motion to Stay Mandate and

Rehearing Petition Deadlines is DENIED. The mandate shall issue as scheduled,

notwithstanding the filing of this amended disposition.




                                         2
                                                                              FILED
                           NOT FOR PUBLICATION
                                                                               SEP 21 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-15899

              Plaintiff-Appellee,                D.C. Nos.    3:16-cv-03591-CRB
                                                              3:11-cr-00293-CRB-2
 v.

CARLOS MEJIA-QUINTANILLA, AKA                    AMENDED MEMORANDUM*
Wilfredo Oliva-Castro, AKA Sleepy,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                      Argued and Submitted February 2, 2021
                       Submission Vacated February 3, 2021
                          Resubmitted August 26, 2021
                            San Francisco, California

Before: THOMAS, Chief Judge, and IKUTA and NGUYEN, Circuit Judges.

      Carlos Mejia-Quintanilla appeals the district court’s denial of his amended

motion to vacate his conviction and sentence under 28 U.S.C. § 2555. We have




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
jurisdiction under 28 U.S.C. §§ 1291, 2253, 2255(d), and we vacate Mejia-

Quintanilla’s conviction and sentence under 18 U.S.C. § 924(j)(1).

      In pleading guilty to Count 5 of the Superseding Indictment (a violation of

18 U.S.C. § 924(j)(1) and (2)), Mejia-Quintanilla admitted to committing the crime

of violence charged in Count 3 of the Superseding Indictment, namely murder in

violation of section 187 of the California Penal Code. This admission addressed an

element of an offense under 18 U.S.C. § 924(j)(1), that the defendant was “in the

course of a violation of [18 U.S.C. § 924(c)].” In turn, an element of a violation of

18 U.S.C. § 924(c) is that the defendant used or carried a firearm “during and in

relation to any crime of violence.” 18 U.S.C. § 924(c)(1)(A). The term “crime of

violence” is defined in the elements clause of 18 U.S.C. § 924(c)(3)(A) as having

“an element the use, attempted use, or threatened use of physical force against the

person or property of another.” Under recent case law, murder in violation of

section 187 of the California Penal Code is not a crime of violence for purposes of

18 U.S.C. § 924(c). This is because a conviction for an offense with a mens rea of

recklessness does not constitute a crime of violence under the elements clause of

18 U.S.C. § 924(c)(3)(A), see Borden v. United States, 141 S. Ct. 1817, 1834

(2021), and section 187 of the California Penal Code permits conviction if a

defendant is found to have a mens rea of recklessness. Cal. Penal Code § 188(a)


                                          2
(murder conviction under section 187 may be based on “express” or “implied”

malice); People v Elmore, 59 Cal. 4th 121, 133 (2014) (“Malice is implied when an

unlawful killing . . . [is] performed with conscious disregard” for danger to human

life); People v. Scott, 14 Cal. 4th 544, 554 (1996) (Mosk, J., concurring) (implied

malice “may tolerably be identified as recklessness”). For purposes of the mens

rea element, section 187 is not divisible. See People v. Brown, 35 Cal. App. 4th

708, 714 (1995).

      Given this precedent, Mejia-Quintanilla’s violation of section 187 was not a

crime of violence. Therefore, Mejia-Quintanilla could not have violated 18 U.S.C.

§ 924(c) because that section requires a predicate crime of violence. In turn,

Mejia-Quintanilla’s offense under 18 U.S.C. § 924(j)(1) was not “in the course of a

violation of [18 U.S.C. § 924(c)],” and he is therefore actually innocent of a

violation of 18 U.S.C. § 924(j).

      We reject the government’s argument that the mens rea requirement for

California murder is irrelevant to our inquiry because Mejia-Quintanilla was

charged with Violent Crimes in Aid of Racketeering (VICAR) murder, which

punishes generic federal murder (18 U.S.C. § 1111). The government structured

the indictment so that the “crime of violence” element of 18 U.S.C. § 924(c)(1)(A)

(which is an element of a 18 U.S.C. § 924(j)(1) offense) was based on the charge


                                          3
of murder in violation of section 187 of the California Penal Code, and not a

murder in violation of 18 U.S.C. § 1111.

      In light of this conclusion, Mejia-Quintanilla has not waived his right to

collaterally attack his conviction and sentence, despite the appeal waiver included

in his plea agreement, because his conviction and sentence of an offense under 18

U.S.C. § 924(j)(1) are illegal. See United States v. Torres, 828 F.3d 1113, 1125

(9th Cir. 2016). Moreover, Mejia-Quintanilla is also excused from his procedural

default of this claim (due to his failing to raise it in a direct appeal), because he has

established that, “in light of subsequent case law . . . he cannot, as a legal matter,

have committed the alleged crime.” Vosgien v. Persson, 742 F.3d 1132, 1134 (9th

Cir. 2014).

      We therefore order Mejia-Quintanilla’s conviction and sentence under 18

U.S.C. § 924(j)(1) vacated and the matter remanded for further proceedings.1

      VACATED and REMANDED.2




      1
        Because we decide on this ground, we do not consider Mejia-Quintanilla’s
other arguments for relief.
      2
          Costs shall be taxed against the government.
                                            4